        Case 2:96-cr-00046-KJD-PAL Document 255 Filed 08/10/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:96-cr-00046-KJD-PAL
 4
                   Plaintiff,                              ORDER
 5
            v.
 6
     FERDINAND RICHARD BALCAR, JR.,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that upon consideration of Defendant’s Request to
11   Extend Deadline for filing his Supplement to Motion for Compassionate Release, that the
12   Defendant’s deadline to file his Supplement is extended for one hundred and twenty (120) days,
13   and the Government will have 14 days from the day the Supplement is filed to file a response.
14          DATED this 10th day of August, 2021.
15
16
17                                               UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
                                                    3
